ORDER OF DISBARMENT
SULLIVAN, Justice.
This cause having come on for consideration based upon the Formal Complaint for Disbarment filed on behalf of The Mississippi Bar (the Bar), by and through its duly appointed Assistant General Counsel, against David W. Dreher (Mr. Dreher), seeking disbarment of Mr. Dreher for his unprofessional and unethical conduct and conduct evincing unfitness for the practice of law as will be more fully hereinafter set out; and the Court, having considered said Formal Complaint for Disbarment, and being further fully advised in the premises finds as follows:
1. That Mr. Dreher is a resident of the State of Mississippi who can be found in Hinds County at 3204 Bienville Drive, Jackson, Mississippi 39212. That at all times hereinafter mentioned, Mr. Dreher was a *620member of the Bar, subject to the disciplinary jurisdiction of the Supreme Court of Mississippi and its designated agencies.
2. That the Formal Complaint filed in the instant cause was filed pursuant to Rule 6 of the Rules of Discipline for the Bar as adopted by the Supreme Court of Mississippi on September 7, 1983, which became effective from and after January 1, 1984.
3. That Mr Dreher has committed unprofessional and unethical conduct and conduct evincing unfitness for the practice of law, conduct which constitutes legal grounds for his disbarment.
4. That on or about October 8,1991, Mr. Dreher plead guilty to and was convicted of the crime of embezzlement in the Circuit Court of the First Judicial District of Hinds County, Mississippi, in Cause No. 91-235-CRH, styled State of Mississippi v. David W. Dreher. For said conviction, Mr. Dre-her was sentenced by Judge Breland Hil-burn, on or about October 8, 1991, to serve a term of three (3) years in the custody of the Mississippi Department of Corrections, suspended, on supervised probation for one (1) year pursuant to the terms and conditions of § 47-7-35, Mississippi Code of 1972, as Amended, and ordered to make restitution of $20,000 to Janet Trosclair or her assigns, on or before Mr. Dreher’s release from supervised probation; and that Mr. Dreher pay Court costs within sixty (60) days. The suspended time was suspended for a period of at least five (5) years, conditioned upon Mr. Dreher’s good behavior and is subject to revocation for that period.
5. That the aforementioned crime to which Mr. Dreher plead guilty and of which he was convicted is among the type of crimes contemplated by Rule 6 of the Rules of Discipline and that said crime is a felony, warranting the imposition of automatic disbarment.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED as follows:
1.That David W. Dreher be, and is hereby DISBARRED;
2. That this Order of Disbarment shall constitute Notice of Disbarment in this case;
3. That the Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Circuit and Chancery Courts in and for Hinds County, Mississippi, the Senior Judges of which Courts shall enter this Order upon the Minutes of their respective Courts;
4. That the Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Clerks of the United States District Courts in and for Mississippi, to the Clerk of the United States Fifth Circuit of Appeals, and to the Clerk of the Supreme Court of the United States;
5. That this Order, together with the Formal Complaint for Disbarment, and all and any singular exhibits attached to the Formal Complaint or to this Order, shall immediately be in all respects a public record and shall remain in full force and effect until further order of the Court; and,
6. That this Court shall maintain continuing jurisdiction over this matter and David W. Dreher.
SO ORDERED, ADJUDGED AND DECREED.